Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuity/Reexam Information for 14/564014 
    
        
            
                                
            
        
    

Parent Data14564014, filed 12/08/2014 and having 3 RCE-type filings thereinis a division of 12596977, filed 04/19/2010 ,now abandoned and having 1 RCE-type filing therein12596977 is a national stage entry of PCT/MY2008/000034 , International Filing Date: 04/23/2008claims foreign priority to PI20070623 , filed 04/23/2007

Non-Final Office Action after RCE


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.
 

Claims 4-10, and 14 are pending.   
Claim 12 was canceled. 
No claim is allowed.




Amendments in Specification
Applicants request to enter the 3rd amendments in specification filed on 03/29/2017 was considered.  There is no marked copy to show what was amended.  Applicants should provide the complete information where the amendments are requested with page with lines and page numbers.  Applicant should also explain the reason why the amendments were necessary such as any typing correction etc.  
No new matter can be added.  Applicant should provide a clean copy of the amended specification. Applicants requested earlier several requests dated on 12/08/2014, (12 pages), 03/30/2015, 9 pages) and on 08/02/2016, 11 pages and 03/29/2017, 11 pages) to enter the amendments in the specification without providing a marked copy for what was amended and a clean copy.  Applicants have not provided where in the specification amendments were requested, why and what changes were done.  For a clear record Applicants should provide complete information to enter the amendments in the original specification.   No new matter can be added. 
  
Response to Remarks

Applicants response with RCE filed on 11/12/2020 is acknowledged.  Amendments were entered.   Claims 4-12 and 14 are not pending as in remarks.  Claims 4-10 and 14 are pending.   It appears that response about amendments in specification was missed.  Applicant’s arguments in regards to obviousness rejection was fully considered but were not found persuasive. It appears that applicant's arguments against the references individually when the rejection is made on combination of references; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection has been made in combination of references.  Since the office action is new, arguments do not apply. 
Applicants have not shown that the property was unexpected and non-obvious compared to prior art.   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 4-10 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Following reasons apply:
Specification does not describe a method for inhibiting the growth of cancer cell by crude phenolics from palm oil effluent (POME) where cancer cells, skin cancer cells, breast cancer cells, prostate cancer cells, and colon cancer cells as claimed.  There is no description what doses were given to an individual in need of treatment by oral administration of 15 mg/day to 1000 mg/day crude phenolics from POME.  Specification discloses patient dosages for oral administration of the phenolics range commonly from 15 mg/day to 1000 mg/day, and typically 200 mg/day. Stated in terms of patient body weight, usual dosages for an average 60 kg body weight human, this averages as 3.4 mg/kg/day. [0035] to [0037]. 
	There is no example in the specification or description of the invention which clearly shows how specific cancers cells as can be inhibited or treated as claimed by crude POME.    

Specification describes:
Palm Phenolics Protect Against/Human Breast Cancer 
The palm phenolics inhibited the growth of human breast cancer cells in a dose dependent manner whereas breast cancer cells that were not supplemented with palm phenolics continued proliferation. [0024].
Palm Phenolics Protect Against Human Prostate Cancer 
The palm phenolics inhibited the growth of human prostate cancer cells in a dose-dependent manner whereas prostate cancer cells that were not supplemented with palm phenolics continued to proliferate. [0025].
Palm Phenolics Protect Against Colon Cancer 
Specification describes that rats supplemented with the palm phenolics demonstrated significantly lower colon polyps and tumors compared to the control animals not supplemented with these palm phenolics.  [0026].  
Specification describes that using a P Value of less than 0.05, we found that 815 genes were differentially expressed in tumour of mice supplemented with oil palm phenolics, with 391 up-regulated and 424 down-regulated. Functional analysis of these genes indicated that those involved in the cell cycle (FIG. 1A-D) were differentially expressed. Genes such as Ccnd2, Ccne2, Cdk4 and Cdk2 were up-regulated while Ccna2, Ccnb1, Plk1, Mad211, Cdc20, Hdac6 and Mcm6 were down-regulated. The regulation of these genes thus suggests that oil palm phenolics may inhibit tumour growth by inducing a Gl/S phase arrest in the cell cycle. [0031].
Figures IA to ID  describes in [0014] to [0017] does not show treatment of skin cancer cells,  breast cancer cells, prostate cancer cells and colon cancer cells as claimed.   
The invention as claimed was not described in Applicants specification. 

Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.


A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials. Fiers, 984 F.2d at 1171,25 USPQ2d 1601; In re Smythe, 480 F.2d 1376,1383,178 USPQ 279,284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).

The purpose of the written description requirement] is to ensure that the scope of the right to exclude . . . does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.
To satisfy the written description requirement, the applicant does not have to utilize any particular form of disclosure to describe the subject matter claimed, but the description must clearly allow persons of ordinary skill in the art o recognize that he or she invented what is claimed. In other words, the applicant must `convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. See also PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, 1306-07 (Fed.Cir.2008) (explaining that § 112, "requires that the written description actually or inherently disclose the claim element").
	The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
In written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  

Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods,"). Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.


35 USC § 103(a) Rejection
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 4-10 and 14 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Guthrie et al. (US Patent 6,239,114) and Hasler-Nguyen et al. (US 7,452,549 also published as 2004/0023894) and   Nesaretnam K et al. (Tocotrienol-rich fraction (TRF) from palm oil and gene expression in human breast cancer cells. Ann N Y Acad Sci. 2004 Dec; 1031:143-57. doi: 10.1196/annals.1331.014. PMID: 15753141. 892 dated 06/07/2021).  These references teach method for treatment of various type of cancers including skin, breast, prostate and colon cancers by the compounds which includes phenolics from crude Palm oil which embraces Applicants claimed invention.  Applicants invention is taught by the prior art.  See the entire documents.

Determining the scope and contents of the prior art (MPEP 2141.01)

In regards to claim 4, and 8-10, Guthrie et al. (US ‘114) teaches tocotrienols in palm oil. Tocotrienols in palm oil and are a form of vitamin E having an unsaturated side chain. They include, but are not limited to alpha-tocotrienol, gamma-tocotrienol or delta-tocotrienol. Guthrie teaches tocotrienols in palm oil are a form of vitamin E having an unsaturated side chain.   (See section 2.3. lines 65-67, col 3 and lines 1-14 in col. 4).
In regards to claims 8-10, Guthrie teaches inhibition, treatment of breast cancer cell, prostate cancer cells and colon cancer cells.  It teaches that cancers that can be prevented and/or treated, human sarcomas and carcinomas, which includes instantly claimed colon carcinoma, breast cancer and prostate cancer (lines 25-56, col. 6), example 5, claims 34-36) by flavonoids alone or in combination with lemuroids, tocotrienols or vitamin E is promising and beneficial in prevention and therapy of cancer, (lines 57-67, col. 6 and lines 1-7, col. 7).  
In regards to claims 4 and 5, Guthrie et al. teaches an effective dose of a synergistic combination of limonoids, flavonoids, and/or tocotrienols with or without conventional chemotherapy or hormonal and/or radiation therapy or surgery, to treat a patient suffering from cancer, (lines 50-67, col.  col. 4 and lines 1-16, col. 5).   Guthrie teaches antioxidant activity of flavonoids critically depends on the part of the polyphenol molecule with better electron-donating properties.   In regards to claim 5, Guthrie et al further teaches chemotherapy, combination therapy is commonly for treatments. (See lines 16-27, col. 4, and section 2.4).   
In regards to dosage of crude phenolics from (POME), as in claim 4, Guthrie et al teaches administration tocotrienols and flavonoids 1mg -1200mg/day (lines 46-51, col. 7 and (lines 34-39, col. 7).
Guthrie demonstrates effects of Limonoids, Flavonoids, Tocotrienols and combinations of each in four different tumor cell lines, prostate, breast, colon, Lung and melanoma.   The test compounds alone or in combination, had important effects on the proliferation of the four human tumor cell lines in vitro. See Table 1 in col. 9. See claims and examples.   The effect of nomilin, limonin, naringenin, hesperidin, nobiletin, tangeretin, alpha-tocotrienol, delta-tocotrienol and gamma-tocotrienol on the proliferation and growth of human prostatic tumor DU 145 cells, human colon cancer HT29 cells, the DMS 114 human lung cancer cells and the human SK-MEL-5 melanoma cells was studied in vitro, (lines 10-19, col. 8).
Guthrie teaches tocotrienols in palm oil are a form of vitamin E having an unsaturated side chain. They include, but are not limited to alpha-tocotrienol, gamma-tocotrienol or delta-tocotrienol.   (See section 2.3. lines 65-67, col 3 and lines 1-14 in col. 4).

    PNG
    media_image1.png
    183
    278
    media_image1.png
    Greyscale


In regards to claims 6 and 14, drawn to 10% or higher for the purity of phenolic containing extract, Guthrie teaches tocotrienols in palm oil are a form of vitamin E having an unsaturated side chain which includes alpha-tocotrienol, gamma-tocotrienol or delta-tocotrienol.   (Lines 65-67, col 3 and lines 1-14 in col.).  A person skilled in the art would use phenolics which are taught by Guthrie and apply the teachings for inhibiting the cancer cells such as breast, colon and others.
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use the teachings of Guthrie et al. (US ‘114) which tocotrienols in palm oil and are a form of vitamin E having an unsaturated side chain such as alpha-tocotrienol, gamma-tocotrienol or delta-tocotrienol. Guthrie teaches tocotrienols in palm oil are a form of vitamin E having an unsaturated side chain.   (See section 2.3. lines 65-67, col 3 and lines 1-14 in col. 4).    It would have been obvious to consider inhibition, treatment of breast cancer cell, prostate cancer cells and colon cancer cells by Palm oil.  It teaches that cancers that can be prevented and/or treated, human sarcomas and carcinomas, which includes instantly claimed colon carcinoma, breast cancer and prostate cancer by flavonoids alone or in combination with lemuroids, tocotrienols or vitamin E is promising and beneficial in prevention and therapy of cancer, (lines 57-67, col. 6 and lines 1-7, col. 7).  

Ascertaining the differences between the prior art and t
Guthrie does not explicitly teach the amounts as in claim 4.
In regards to amounts as in claim 4, Hasler-Nguyen teaches a combination of polyphenols, flavonoids, tocopherols and tocotrienols with the polyphenol dosage per day from 1mg to 2000mg. Hasler-Nguyen teaches that suitable daily doses of total tocol in the composition of the invention are up to 2000 mg, preferably 5 to 1000 mg [0050]-[0060].
Hasler-Nguyen teaches treatment of specific cancers which includes pancreas, breast, ovary, prostate gland, lung etc. [0083] by using synergistic combination of tocotrienols, flavonoids and polyphenols for the treatment of cancer. It teaches compositions and method comprising a combination of at least one source of .delta.-tocol (tocotrienols and/or tocopherol), with an antioxidant source comprising polyphenolic compounds.   [0001].
Both Guthrie and Hasler-Nguyen does not explicitly mention about gene as in claim 4,  a person skilled in the art would expect the same effects when the same Palm oil containing tocotrienols, flavonoids and polyphenols are used for the inhibition of the same specific cancer cells, will effect on the same type of genes.  
K. Nesaretnam et al was added to clearly show that genes are involved.  Nesaretnam et al teaches Tocotrienol Rich Fraction (TRF) from palm oil and gene expression in human breast cancer cells.  Vitamin E is important not only for its cellular antioxidant and lipid-lowering properties, but also as an antiproliferating agent. Tocotrienols are the components of vitamin E responsible for growth inhibition in human breast cancer cells in vitro as well as in vivo through estrogen-independent mechanisms. Although tocotrienols act on cell proliferation in a dose-dependent manner and can induce programmed cell death, no specific gene regulation has yet been identified. The molecular basis of the effect of a tocotrienol-rich fraction (TRF) from palm oil, we performed a cDNA array analysis of cancer-related gene expression in estrogen-dependent (MCF-7) and estrogen-independent (MDA-MB-231) human breast cancer cells. The human breast cancer cells were incubated with or without 8 μg/mL of toco-trienols for 72 h. RNA was subsequently extracted and subjected to reverse transcription before being hybridized onto cancer arrays. Tocotrienol supplementation modulated significantly 46 out of 1200 genes in MDA-MB-231 cells. In MCF-7 cells, tocotrienol administration was associated with a lower number of affected genes. Only three were affected in a similar fashion in both cell lines: c-myc binding protein MM-1, 23-kDa highly basic protein, and interferon-inducible protein 9-27 (IFITM-1). These proteins are most likely involved in the cell cycle and can exert inhibitory effects on cell growth and differentiation of the tumor cell lines. (Abstract and last para of introduction).
See figure 1, where the comparison between gene changes induced by TRF in MCF-7 (18 down- + 3 upregulated genes) versus MDA-MB-231 (24 down- + 22 upregulated genes) is shown. Genes showed in the figure also include those displaying a lower than twofold modulatory change.
Figure 1.


    PNG
    media_image2.png
    542
    683
    media_image2.png
    Greyscale

There is no showing of any unexpected results of claimed invention. 
Effect of TRF Supplementation on Gene Expression in Cultured MCF-7 and MDA-MB-231 Human Breast Cancer Cells (Results).
 See table 2 where changes in gene expression in the two cell lines (MCF-7 and MDA-MB-231 cells) treated with TRF versus control are shown.

  Resolving the level of ordinary skill in the pertinent art indicating obviousness or nonobviousness.
Hasler-Nguyen et al. teaches synergistic compositions containing phenolics, flavones and tocotrienols as presently claimed.  
The obviousness rejection is maintained because prior art teaches the compositions, limitations of polyphenols dosage 15mg-1500mg per day and also teaches combination of polyphenols, tocopherols, tocotrienols (called vitamin E) and flavonoids. 
It would have been obvious to one skilled in the art to find the same effect in POME because the property of the compound is expected to remains the same, if they are isolated form palm oil mill effluent (POME) or from palm oil.  
Citation of specific genes does not distinguish the claimed invention when the compounds used and methods are taught by the prior art are the same compound which will have the same effect. 
A person skilled in the art the time the invention was filed would have reasonable expectation of success to inhibit cancer cells as claimed and treat certain cancers by crude palm oil compounds as taught by the prior art.  The amount of crude Palm oil or compounds overlaps with range of the claimed amount that applicants claimed composition has an unexpected or unobvious results.
It would have been obvious to one skilled in the art at the time the invention was filed to with reasonable expectation of success because the property of the compounds here phenolics, polyphenols, tocopherols tocotrienol remain the same as present in POME.  Claimed invention is disclosed by the Guthrie and Hasler-Nguyen because the reference discloses combination of polyphenols and tocopherols, vitamin E and tocotrienol wherein polyphenols is 1mg to 2000mg daily dose.   In addition other references are cited because they teach that palm oil contain tocopherols and other active components such as phenolic acids and flavones as well as the references teach the inhibition of growth of tumor by palm oil, tocopherol and tocotrienol. 
It would have been obvious to one skilled in the art at the time the invention was filed to apply the teachings of K. Nesaretnam et al which teaches the effect of POME, Tocotrienol Rich Fraction (TRF) from palm oil selectively alters the expression of broad functional group of genes and teaches ability to modulate immune modulatory genes as well as genes involved in cell cycle.
One having ordinary skilled in the art would be motivated to use palm oil components as claimed because the references cited teach the inhibition of, colon cancer, breast cancer and prostate cancer by palm oil and its fractions containing tocopherol, phenolic acid and flavones.  Therefore motivation is provided to use palm oil enriched in tocopherol or tocotrienol, phenolic acid or flavones for treating breast or prostate, colon, and skin cancer.  The motivation has been provided by the references cited above because palm oil itself shows anticancer activity.  
One skilled in the art would add phenolics Hasler-Nguyen et al tocopherols, tocotrienols, and flavonoids in combination with a polyphenol treatment of breast cancer, prostate cancer and colon cancer.  One skilled in art at the time the invention was filed would use the compositions containing flavonoid, phenolics and tocotrienols because prior art teaches that it is synergistic and can be used for treatment of some specific cancers such as colon cancer, skin, breast cancer and prostate cancers which are also presently claimed. 
Consistent with this reasoning, it would have been prima facie obvious to one skilled in the art at the time the invention was made with reasonable expectation of success to prepare synergistic combination of polyphenols, tocopherols, tocotrienols (called vitamin E) and flavonoids for the treatment of certain cancers including specific cancers such as colon cancer, prostate cancer and breast cancers.  These compounds inhibits the growth of cancer cells by crude phenolics from palm oil mill effluent (POME).  The effect of these compounds on gene is considered obvious and is not expected to change when the compounds are the same for the same use which is treatment cancer which includes claimed breast, colon, prostate and skin cancers. 
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to apply the teachings of Nesaretnam et al which teaches the effect of palm oil, Tocotrienol Rich Fraction (TRF) from palm oil selectively alters the expression of broad functional group of genes and teaches ability to modulate immune modulatory genes as well as genes involved in cell cycle.
Administration timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above mentioned methods would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.  The dosage is also adjusted by severity of the disease.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010). 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.

	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628